IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 701 MAL 2016
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
            v.                            :
                                          :
                                          :
GIOVANNI ROBERT MUCCI,                    :
                                          :
                   Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 11th day of April, 2017, the “Application for Remand for Hearing

on Motion for a New Trial Based on After Discovered Evidence” and the Petition for

Allowance of Appeal are DENIED.